Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 1 of 34 PageID #: 29




          EXHIBIT A
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 2 of 34 PageID #: 30




Account Disclosures

Rules Governing Deposit Accounts
Eﬀective November 7, 2018

Welcome to Capital One, N.A. (hereaer referred to as “Capital One Bank,” “we,” “us,” or “our”). These Rules
Governing Deposit Accounts (herein aer referred to as “Rules”), as well as other agreements that are provided
to you separately, as may be amended from time to time, constitute the deposit contract which governs all
deposit accounts with Capital One Bank. By opening or continuing to maintain a deposit account with us, each
customer (referred to as “you” or “your”) agrees to be bound by the applicable provisions of these Rules, and all
applicable agreements, disclosures, and other documents, as well as by all applicable federal or state laws,
statutes and regulations. Please keep a copy of the Rules.

We may decline to open an account for any reason, or for no reason. We are not liable for any damages or
liabilities resulting from refusal of an account relationship.

Important Information about Procedures for Opening a New Account. To help the United States Government
ﬁght the funding of terrorism and money laundering activities, federal law requires all ﬁnancial institutions to
obtain, verify, and record information identifying each person who opens an account.

When you open an account, we will ask for your name, street address (a post oﬃce box may not be used), date
of birth, and other information that will allow us to identify you. We will also ask to see your driver’s license or
other identifying documents.

Taxpayer Identiﬁcation Number. Federal law requires that you provide us with your Social Security Number or
your Employer Identiﬁcation Number before opening any account. If you are in the process of applying for such
a number, we may open your account temporarily pending receipt of the number. If you fail to provide us with
the number, we may close the account at any time without prior notice to you.

Your New Account. Additional terms and conditions, applicable service charges, minimum deposit requirement,
and where applicable, information concerning the calculation, compounding and crediting of interest are
contained in the disclosure statement and agreement for the type of account you have opened (your “Account
Disclosure”).

Your account is considered a new account if it has been open for thirty (30) calendar days or less. If you already
have existing accounts with Capital One Bank that have been open for a period of at least thirty (30) calendar
days, accounts subsequently opened will not be considered new accounts.

Additional Deposits. Unless otherwise provided by the terms and conditions contained in your Account
Disclosure, there is no limit on the number of deposits that may be made to an account, however, we reserve the
right, at our sole discretion, to refuse further deposits to your account.

Crediting of Deposits. Funds deposited in a branch before 2 p.m. local time, or such later time posted in the
branch, (9 p.m. ET for funds deposited at an ATM) on any business day will be credited to the applicable account
that business day. Funds deposited aer the above stated times will be credited on that business day or the
next business day. Please refer to the section of this disclosure entitled Deposit Availability Disclosure to
determine when funds are available for withdrawal or for paying transactions on your account.
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 3 of 34 PageID #: 31
Accepting Items for Deposit. We will accept items for deposit, but act only as your agent for collection and
assume no responsibility for these items, beyond the exercise of ordinary care.

Even though we credit your account for the amount of any item, this credit is temporary until we receive ﬁnal
payment in cash or other manner acceptable to us. Any temporary credit may be reversed by us. We reserve the
right to require waiting periods, as described in the Deposit Availability Disclosure provided herein, before we
will allow withdrawal against temporary credits. If an item you deposit (or a check cashed against your account)
is returned to us unpaid, or if we receive a claim from another bank that the item was not properly payable (for
example, a claim that the item was altered), we may debit the entire amount of the item (plus any applicable
fees) from any account you hold with us, even if doing so creates an overdra. If a temporary credit is reversed
or an item is charged back to your account, a fee may be deducted from the account, together with any interest
earned on the amount of the item. Your account may also be debited for any special fees incurred in processing
items for collection.

If checks deposited into multiple accounts are returned unpaid, we’ll debit your account with the largest amount
deposited. For equal deposit amounts, we'll debit the account that ﬁrst received a deposit. If one of the deposits
was to a Total Control Checking, Conﬁdence Savings, or a 360 account, we'll always debit that account for the
full amount. Please ask a banker if you have questions.

Foreign checks are handled as collection items only and are converted at our current daily rate and credited in
U.S. dollars. Foreign checks sent for collection are exchanged at the exchange rate on the day of payment. All
returned foreign checks will be charged back to your account at the rate used when initially credited and may be
subject to a return fee and foreign bank charge (if applicable). Any payment(s) made to you from such items
shall be provisionally credited to your account until we receive ﬁnal payment from the foreign bank. Please note
that while the foreign check collection process typically takes anywhere from four to six weeks, we have no
control over the process once a check is sent for foreign collection. Accordingly, the process may take longer,
depending on the foreign bank. You hereby waive notice of dishonor, nonpayment, or protest with respect to any
items credited to or charged against your account.

Receipts for Deposits. We will give you a receipt for the total amount shown on your deposit ticket, but the
amount must be veriﬁed before it is credited to your account. If an error is discovered in the amount of your
deposit, we will adjust your account and notify you of the correction.

Deposit Errors. If we mistakenly credit your account for funds to which you are not the rightful owner, we may
deduct those funds from your account, even if this causes your account to be overdrawn. We may do so at any
time and without prior notice to you.

Envelope Depository. We may accept payments and/or deposits through the use of an “envelope depository” (a
“drop” receptacle into which envelopes may be placed during business and nonbusiness hours). You authorize
us to remove your payment and/or deposit from the envelope, count the funds and credit your account.

The envelope depository is provided as a convenience to our clients, and we are not responsible for any loss
suﬀered by you resulting from your use of said envelope depository unless caused by our gross negligence or
willful misconduct.

Withdrawals. Withdrawals from your account may be made at the teller window only by authorized signer(s) on
the account. We will not pay withdrawals to third parties. If you provide your ATM card or ATM/Debit card and
personal access code to a third party, you have authorized the third party to withdraw funds from your account
at an ATM machine or point of sale terminal.

Account Transaction Limitations. Federal Regulations pertaining to savings accounts (including savings
accounts with check writing privileges and money market accounts) allow no more than six (6) transfers per
monthly service charge cycle to a third party or to another account of the depositor at Capital One Bank by
means of preauthorized, automatic, telephone or online transfers. If you have a commercial account and you
exceed the number of transactions permitted in a monthly service charge cycle more than once during any
twelve-month period, you may be charged a fee for each transaction in excess of the number permitted (an
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 4 of 34 PageID #: 32
“Excessive Transaction Fee”). Please see the current Schedule of Fees and Charges applicable to your account
for the amount of the Excessive Transaction Fee. If you exceed the transaction limitations applicable to your
account three (3) times in any twelve-month period you agree that we may convert your savings or money
market account to an account that is not subject to federal transaction limits (a “transaction account”). We will
notify you by mail if we convert your savings or money market account to a transaction account.

Unless your Account Disclosures provide otherwise, you may make any number of withdrawals from your
account in person or at any ATM; provided that you do not exceed daily ATM cash withdrawal limits. Please refer
to our Electronic Fund Transfers Agreement and Disclosure (“EFT Disclosure”) available on our Website or at any
of our banking oﬃces for the daily cash withdrawal and point of sale limits applicable to your ATM card or
ATM/Debit card.

Notice of Withdrawal. We may allow withdrawals at any time, but reserve the right to require twenty-one (21)
days written notice of intention to withdraw funds from any savings, money market and negotiable order of
withdrawal (NOW) account.

Large Cash Transactions. We reserve the right to place a limit on the amount of cash that may be deposited or
withdrawn in a business day. We may require advance notice of a large cash withdrawal, and we may require
that the cash be obtained by an armored carrier (at your expense). We may also refuse to accept a cash deposit
for a very large amount.

Same-Day Transactions. We are not responsible for paying items against deposits made the same day the items
are presented for payment.

Statements. We will provide you with monthly or periodic statements for certain accounts. The postal (or
electronic) address you provide to us will be deemed to be correct for purposes of delivering account statements
and other notices to you, until we receive a change of address notiﬁcation from you in writing. If your statement
is returned to us as a result of your failure to notify us of your change in address, we may stop sending account
statements to you until a valid address is provided to us, but for all purposes it shall be considered as if we
delivered your account statement to you as of the date that was or would have been printed on your account
statement. If you enroll in Online Banking, your periodic statements will be accessible online from the date of
enrollment. You must inspect your statement and any cancelled checks promptly aer they are made available
to you. You must notify us in writing within thirty (30) days (14 days if your account was opened in New York)
from the date your statement is postmarked or otherwise made available to you, or your account transaction
history is made available to you through Online Banking, of any errors, discrepancies or irregularities, including
but not limited to, unauthorized signature, alterations, improper charges, unauthorized transfer or withdrawal of
funds, nonreceipt of an expected statement, or that any deposit was not properly credited to your account. With
respect to claims of unauthorized, missing or improper endorsements on any item drawn on your account, you
must notify us in writing within sixty (60) days (180 days if your account was established in Connecticut) from
the date your statement is postmarked or is otherwise made available to you, or items are made available to you
through Online Banking. We will not be responsible for any loss suﬀered by you if you do not notify us in writing
within these stated time periods. If we pay an item bearing an unauthorized signature, forged maker’s signature
or forged endorsement or alteration, our liability, if any, shall be limited to the face amount of the item.

If yours is a business account, you agree that you will have at least two people review your statements, notices,
and returned checks. We assume no liability for unauthorized transactions made by an employee or agent whom
you have designated as authorized to transact business on your business account or to whom you have made
available any information or devices necessary to transact business on your business account.

These time limits do not aﬀect your rights under the Electronic Funds Transfer Act. Please refer to our EFT
Disclosure for time limits and error resolution procedures for unauthorized or erroneous electronic funds
transfers.

Claim of Loss. If you claim a credit or refund because of a forgery, alteration, or any other unauthorized
withdrawal, you agree to cooperate with us in the investigation of the loss. Your cooperation may include, but
not be limited to, providing us with an aﬃdavit containing whatever reasonable information we require
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 5 of 34 PageID #: 33
concerning your account, the transaction and the circumstances surrounding the loss. You further agree to
notify law enforcement authorities of any criminal act related to the claim. We will have a reasonable period of
time to investigate the facts and circumstances surrounding any claim of loss. Unless we have acted in bad
faith, we will not be liable for special or consequential damages, including loss of proﬁts or opportunity, or for
attorneys’ fees incurred by you. You agree that you will not waive any rights you have to recover your loss
against anyone who is obligated to repay, insure or otherwise reimburse you for your loss. You will pursue your
rights or, at our option, assign them to us so that we may pursue them. Our liability will be reduced by the
amount you recover or are entitled to recover from these other sources.

If you make a claim, or if we suspect that your account may be compromised, we may recommend that you close
the account. If you decline to close the account, you agree that we will not be liable to you for subsequent losses
or damages on the account due to unauthorized activity.

Transactions using Teleservice24SM – [24]7 Inc. Telephone transactions using Teleservice24SM require a
combination of: 1) the entry of your social security number 2) the entry of your personal phone pin 3) the entry
of your debit card number 4) the entry of your debit card pin or 5) automated phone number
veriﬁcation/matching to transfer funds between checking, savings and money market accounts bearing your
name and linked to your social security number. All accounts must be maintained with us. You are solely
responsible for the security of your personal phone pin and debit card pin, which should be held under the
strictest conﬁdence and not revealed to other persons. If you know or suspect that another person knows your
personal phone pin and debit card pin, you should notify us immediately so that your phone pin and debit card
pin may be changed. You will be liable for unauthorized transactions to your accounts using your personal
phone pin and debit card pin to the extent allowed by applicable state or federal law. You hereby agree that the
security procedure described in this section is commercially reasonable and authorize us to process transfers
between your accounts via our automated telephone service. Please consult our EFT Disclosure for the rules and
regulations regarding telephone transfers and the limits of our liability.

Processing Order of Credits and Debits. We process credits and debits to your account in a speciﬁc order. We
refer to this as the processing order and it is how we decide what posts ﬁrst and last each day. The processing
order also determines the order that you will see the items on your statement.

Our processing order might not be the same as the order you make transactions and could result in overdra
transactions. You can avoid overdras on your account by always making sure you have enough available funds
in your account to cover your transactions. Please read the Deposit Availability Disclosure section of these Rules
for more information on when we make funds available to you.

Credits, like a check or cash deposit, increase your account balance. Debits, like ATM withdrawals and debit card
transactions, decrease your balance. We will process credits and debits as follows:

      All credits to your account that are received by the close of our business day will be processed to your
      account ﬁrst. Any credits that we initiate to your account, like interest payments, will be processed last.
      Credits received aer our business day cutoﬀ time will be processed the next business day. We will post
      credits from the highest to lowest dollar amount, regardless of the order in which we receive or process
      them.

      Aer we have processed any credits to your account, we will process debits. First, we group any similar
      types of debits (like all checks) together into separate categories. Then, we process those debits within
      each category in a speciﬁc order such as by dollar amount. For some debits, we will know the time you
      made the transaction. This allows us to post the debit closer to the time you actually made the debit
      transaction instead of by dollar amount.

To help you better understand our debit processing, we have created the following table that includes both the
category of debits to be processed and our processing order for each:


    Processing Order             Debit Category                                            How Processed
                                                              Examples
Case 1:19-cv-00473-DG-RER
          g               Document
                             g y 1-2 Filed 01/24/19 Page 6 of 34 PageID #: 34
                                       Examples

                                             • Manually approved
                     Debits deferred from    checks and ACH
                     a prior day for         transactions
                     manual review due to    • Overdra and          Lowest dollar
1
                     insuﬃcient or           nonsuﬃcient funds       amount to highest.
                     unavailable funds       (bounced check) fees
                     and related fees        from the prior
                                             business day


                                             • Teller and ATM        Date and time, if
                                             withdrawals             available. Everything
                     Cash or cash-like
2                                            • Wire Transfers        else from lowest
                     withdrawals
                                             • Capital One loan      dollar amount to
                                             payments                highest.


                     Customer initiated                              Date and time, if
                                             • Stop payment
                     service charges and                             available. Everything
                                             request
3                    fees (except                                    else from lowest
                                             • Check re-order fees
                     overdra transfer                               dollar amount to
                                             • Wire transfer fees
                     protection fees)                                highest.


                                                                     Date and time, if
                                             • One-time and          available. Everything
                     Debit card
4                                            recurring debit card    else from lowest
                     transactions and fees
                                             transactions            dollar amount to
                                                                     highest.


                                             • Automatic
                                                                     Date and time, if
                                             payments you
                     Automated                                       available. Everything
                                             authorize, like
5                    Clearinghouse (ACH)                             else from highest
                                             mortgage payments
                     transactions                                    dollar amount to
                                             or monthly utility
                                                                     lowest.
                                             bills


                                             • Check payments
                     Checks and other        • Capital One Bank      Highest dollar
6
                     payment items           Online Bill Pay         amount to lowest.
                                             transactions


                     Bank initiated          • Returned items        Highest dollar
7
                     transaction fees        chargeback fee          amount to lowest.


                     Certain Capital One     • Overdra
                     Bank account-to-        protection account
                                                                     Highest dollar
8                    account funding         transfers
                                                                     amount to lowest.
                     transfers and related   • Sweep account
                     fees                    transfers


                                             • Account interest
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 7 of 34 PageID #: 35
                                                             • Account interest
                                Credits and debits           payments (credits)           Credits ﬁrst, then
   9
                                that we initiate             • Monthly account            debits.
                                                             fees (debits)



Uncollected/Held Funds. We reserve the right to return and/or refuse to pay any check, in-person withdrawal,
ATM withdrawal or other electronic item or instruction which is presented for payment against uncollected/held
funds. If you have a commercial account, a fee may be deducted from the account for any item drawing against
uncollected funds, whether the item is paid or returned unpaid, in accordance with our current Schedule of Fees
and Charges.

Returning Items for Insuﬃcient Funds. You do not have the right to write a check or dra, to make an ATM or
other withdrawal, or to initiate or have an automatic debit processed against your account for an amount that
exceeds your available balance (If you’re enrolled in an overdra protection, we’ll transfer available amounts to
cover the transaction in accordance with the agreement governing your overdra protection plan). At any time
before ﬁnal payment (as deﬁned in the Uniform Commercial Code) we may return any check, dra, image,
negotiable order of withdrawal, electronic debit or other item presented for payment against your account when
there are insuﬃcient available funds in your account to pay the item or if for some other reason the item is not
good or payable. In addition, we may charge a fee for each item returned in accordance with our current
Schedule of Fees and Charges.

Overdras. This section applies to consumer accounts. Business-purpose accounts may have diﬀerent policies.

What is an overdra? An overdra occurs when you do not have enough money in your account to cover a debit
transaction, but we pay it anyway. Debit transactions include your checks, Automated Clearinghouse (ACH)
transactions, bill payments, regularly scheduled repeating payments (like your mortgage or car payments) and
other withdrawals you make.

How do we handle overdra items? Our decision to pay an item into overdra is solely within our discretion. We
may refuse to pay an overdra item at any time, even though we have previously paid overdras.

When deciding to pay debit transactions that cause an overdra, we consider a variety of factors, including the
size of the transaction, whether your account is in good standing and/or your history with us, including whether
you’ve previously had too many overdras on your account(s). We also consider the type of overdra service you
have on your account.

If we choose to pay an item into overdra, you must promptly make a deposit into your account to cover the
overdra and any fees charged.

What overdra services do we oﬀer?
For all checking accounts, we will consider paying your checks, ACH (such as your mortgage payment), bill
payments, withdrawals and recurring debit card transactions (like your monthly gym payment) into overdra
rather than returning the item unpaid.

We also oﬀer an additional overdra service that you can opt into. If you opt into this service we will also
consider paying your everyday one-time debit card and ATM transactions.

Do we charge a fee for overdra items?
An overdra fee will be charged if your account balance is below zero when the item posts to your account, but
we pay the item anyway. It is important to remember that authorization of a transaction and payment of that
transaction may not occur on the same day. For example, your debit card transaction is paid when the merchant
requests payment of a transaction that we previously authorized-which can be days aer the authorization.

We generally charge a fee for each overdra item, but the following exceptions apply:
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 8 of 34 PageID #: 36
        We will not charge a fee for one-time debit card transactions (such as a point of sale purchase at a store)
        and ATM transactions unless you opt into our optional overdra service. Note that a merchant may
        miscode a one-time debit transaction as a recurring transaction. If this happens, you may be charged a
        fee if we pay that transaction into overdra.

        We will not charge more than four (4) overdra fees per business day.

        We will not charge overdra fees if your account balance is overdrawn $5.00 or less at the end of the
        business day. This fee waiver is based on your total overdra balance and not the amount of the
        transactions. Therefore, if your account is overdrawn by $5.00 or more, a fee will be charged on each
        overdra transaction (up to four) regardless of the amount of the transaction.

What else do you need to know?
Other intervening transactions that occur while authorized debit card transactions are pending may create
overdras on your account. Here is an example of how that could happen:

You’re enrolled in our optional overdra service. Your account balance is $100.00. On Monday, you go to the
store and use your debit card to make a purchase for $80.00. We authorize the transaction; however, the
merchant doesn’t send us the transaction for payment and posting to your account on that day. On Tuesday, you
withdraw $30.00 from an ATM, reducing your account balance to $70. On Wednesday, the merchant requests
payment for the $80.00 transaction authorized on Monday, and you’re charged a fee because the balance in
your account is insuﬃcient to pay the transaction at that time.


                                                              Available Balance
                                  Transaction                                                                   2
   Description                                                1                            Account Balance
                                  Amount


   Monday                                                                                 $100


   Signature debit card
   transaction                   ($80)                        $20                         $100
   authorized


   Tuesday


   ATM withdrawal post
   to the account
                                 ($30)                        ($10)                       $70
   3




   Wednesday


   Signature debit card
                                 ($80)                        ($10)                       ($10)
   transaction paid


   Overdra fee on
                                 ($35)                        ($45)                       ($45)
   debit transaction

       1. Available balance – the amount of money available for withdrawal or for your use. Your available balance
          does not include funds that subject to a hold, dispute or legal process.
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 9 of 34 PageID #: 37
    2. Account balance – this is your current balance and includes all holds on your account. Your account
       balance does not include pending debits and deposits that have not posted to your account.
    3. We do not charge a fee for this transaction because your account balance is positive.

You can avoid overdra fees on your account by always making sure you have money in your account to cover all
of the debits presented for payment against your account.

Stop Payment Orders. You or any one of the signers on your account may request us to stop payment on a
check written on your account by providing us with the account number, the date of the check, the check
number, the exact amount of the check, and the name of the person to whom the check was made payable. You
understand that unless we have complete and accurate information from you, we may be unable to identify the
check for which a stop payment has been requested which will result in the check being paid. We also require a
reasonable amount of time to act on the request. If two or more signatures are required to transact business, we
may accept any ONE authorized signature for a stop payment order.

Under certain circumstances, current transaction information may not be available, and the item upon which a
stop payment has been requested may already have been paid. If the item upon which you have stopped
payment has already been paid, we will refund the stop payment fee at your request. Written stop payment
orders expire aer six (6) months. All stop payment orders entered by you through Teleservice24℠ expire six
months from the date entered unless otherwise renewed by you in writing before they expire.

Unless stop payment orders are renewed in writing, Capital One Bank assumes no responsibility if the item is
paid aer the expiration of the stop payment order. You will be charged a fee for initial and renewed stop
payment orders.

You may not stop payment on a check that is used to purchase a Cashier’s Check, on the purchased Cashier’s
Check (except as otherwise provided by applicable law), or on any item that has already cleared or has been
paid.

Automated Processing. In accordance with general banking standards, we have adopted automated collection
and payment systems which rely on information encoded onto each check in magnetic ink. You agree that we
may disregard all information on any check drawn on your account (front and back) other than your signature,
the amount of the check and the information encoded in magnetic ink. You further agree that we shall not be
deemed to have failed to exercise ordinary care in paying an item solely because our procedures do not require
us to perform a sight examination of items with a face amount below a threshold level established by us from
time to time.

Postdated Checks. If you write a post-dated check, we may pay it and charge it against your account, even if it
is presented prior to the date of the check.

Stale Checks. We are not obligated to pay a check presented for payment more than six months aer its date (a
“Stale Check”). Notwithstanding the foregoing, you agree to hold us harmless if we pay a Stale Check. If you do
not want us to pay a Stale Check, you must place a stop-payment order on the check.

Restrictive Legends. We are not required to honor any restrictive legend placed on checks you write. Examples
of restrictive legends placed on checks are “must be presented within 90 days” or “not valid for more than
$1000.00”. We are not responsible for any losses, claims, damages, or expenses that result from your placement
of these or other special instructions on your checks.

Dras Which Do Not Bear Your Signature. If we receive a dra drawn against your account which does not
contain your signature as reﬂected on the signature card for your account we may, at our discretion, return the
dra unpaid. If you wish to ensure that a dra drawn against your account but not bearing your signature will
be paid, you must communicate to us in advance that you want the dra to be paid.

Facsimile Signature/System-Generated Signatures. If you authorize us to honor any facsimile or system-
generated signature, you have the sole responsibility for maintaining the security of each signature aﬃxing
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 10 of 34 PageID #: 38
device or system. No facsimile or system-generated signature shall be deemed to be an unauthorized signature
notwithstanding the lack of authority of the person(s) aﬃxing such signature, and you shall be solely
responsible for any and all losses incurred in connection with the use of the facsimile or system-generated
signature.

Checks Presented Over The Counter For Payment By a Non-Customer. To the extent permitted by applicable
law, you agree that if a check drawn against your account is presented over-the-counter for payment by a
person who is not a deposit customer of Capital One Bank we may, in our sole discretion, refuse payment of the
check or charge a fee for payment of the check.

Power of Attorney. Power of attorney is a legal arrangement in which a person (the principal), authorizes
another person (the agent/ attorney(s)-in-fact) to act on his or her behalf with respect to certain matters. Such
matters may include banking, retirement beneﬁts, real estate, insurance, and other transactions. If you want
someone other than an authorized signer on your account to transact business on your account, you must
provide us with a form reasonably acceptable to us which identiﬁes the person to whom you grant your power
of attorney and each account for which you wish the agent to exercise the power of attorney.

We have no duty or agreement whatsoever to monitor or insure that the acts of the agent are for your beneﬁt.
We may continue to honor the transactions of the agent until: (a) we have received written notice or have actual
knowledge of the termination of the authority or the death of the principal, and (b) we have had a reasonable
opportunity to act on that notice or knowledge. You agree not to hold us responsible for any loss or damage you
may incur as a result of our following instructions given by an agent acting under a valid power of attorney.

Death or Incompetence. If any person with a right to withdraw funds from your account(s) dies or becomes
legally incompetent, we must be promptly notiﬁed. We may continue to honor your checks, items and
instructions until (a) we know of your death or legal incompetence, and (b) we have had a reasonable
opportunity to act on that knowledge. You agree that we may pay checks drawn on or before the date of death
or legal incompetence unless ordered to stop payment by someone claiming interest in the account. We may
restrict access to your account upon notice of your death or legal incompetence until the appropriate
documentation is provided to us by your executor, administrator or other legal representative of your estate or
person.

Grant of Security Interest and Right to Set-Oﬀ. To secure payment of any monies that you may owe us or any
of our aﬃliates, for any reason, you grant us a continuing security interest in all funds that you may now and in
the future maintain on deposit with us, with the exception of funds held in a trust or ﬁduciary account, or in an
Individual Retirement Account, or in other qualiﬁed tax-deferred accounts. You agree that we may apply (set-
oﬀ) funds that you maintain on deposit with Capital One Bank, or any of its aﬃliates, against any amount that
you may then owe us, or any of our aﬃliates, under a loan, or Overdra, or guaranty, or for any other reason at
any time and without prior notice to you. This right of set oﬀ does not apply if the debt is created under a
consumer credit card plan. We may set-oﬀ your account at any time whether or not you are then in default in
making payment to us, and we may exercise our right of set-oﬀ without liability to you even if it results in an
interest penalty or dishonor of subsequent checks and other items with respect to your account. You further
agree that the foregoing right extends to any federal or state beneﬁt payments (including Social Security
beneﬁts) electronically deposited into your account. You understand and agree that if you do not want your
beneﬁts to be subject to our right of set-oﬀ, you may change your direct deposit instructions by providing notice
to the beneﬁts payor at any time. You also agree that any federal beneﬁts or other payments deposited to your
account aer you are no longer eligible to receive beneﬁts must be returned to the federal government or other
payor, and we may set-oﬀ against any of your accounts if we are obligated to return funds to the payor. Our
right to set-oﬀ your account is in addition to any other rights and remedies that we may have under law or
under any other contractual agreement.

Collection Expenses. You agree to pay and reimburse us for our reasonable costs and expenses in attempting to
collect amounts that you owe us arising out of transactions on your account. This includes payment and
reimbursement of fees we incur for collecting such amounts, including, without limitation, attorneys’ fees
(including our in-house attorneys) and court costs.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 11 of 34 PageID #: 39
Adverse Claims. If we receive conﬂicting instructions with respect to your account, or notice of an adverse claim
of ownership, right to control, or access to funds in your account, or notice that the funds in your account may
have been obtained through fraudulent or criminal acts, you agree that if any such dispute exists, we may place
a hold on the funds in your account and refuse to honor all withdrawal and transfer requests, including checks
written on the account, until all appropriate parties provide us with joint speciﬁc written instructions with
respect to disposition of the funds. We are not required to determine whether a dispute has merit. Additionally,
we shall have the right to close the account and deposit the funds held in the account into the registry of a court
of proper jurisdiction, wherein the adverse claimants and/or appropriate parties shall be interpleaded and/or
joined to the action for purposes of resolving the dispute regarding the funds. If we elect to take any action(s)
described herein, you agree that we shall not be liable to you for damages of any kind, and you agree to pay and
reimburse us for our reasonable costs and expenses including, without limitation, attorneys’ fees (including our
in-house attorneys) and court costs from the funds in the account prior to any distribution. If an adverse claim is
made among joint depositors, the rights of the parties shall be determined in accordance with the section herein
entitled Special Rules for Multiple Party Deposit Accounts.

Legal Process Against Account. If your account is attached, garnished, or otherwise subject to levy or seizure, in
whole or in part, by legal action, we shall not be liable to you for any sums we may be required to pay because of
such attachment, garnishment, levy or seizure, even if paying the money from your account leaves insuﬃcient
funds to pay a check you have written. We can restrain your account regardless of the location of the account
and the location of service. For example, if a New York levy is properly served on us in New York, we may honor
the New York levy even if your account was opened in Virginia. You hereby authorize us to comply with legal
process, and we are not required to determine whether the court issuing the legal process had jurisdiction over
you or over the account or otherwise had the authority to issue the legal process. If we incur any expenses,
including without limitation, reasonable attorney fees, in responding to an attachment, garnishment, levy, or
seizure that are not otherwise reimbursed, we may charge such expenses to your account without prior notice
to you. Any such attachment, garnishment, levy or seizure is subject to our right of oﬀset. If we are served with a
notice of proceeding relating to a safe deposit box, and you are not a named defendant in the proceeding, we
may deny you access to the box unless otherwise directed by an appropriate court or the judgment creditor.

Unclaimed Property/Dormant Accounts. The law establishes procedures under which unclaimed property must
be surrendered to the applicable State. The applicable State is usually the State listed in the address on your
account statement. Generally, the funds in your account are considered unclaimed if you have not had any
activity or communication with us regarding your account over a period of years. If your funds are surrendered
to the State, you may be able to reclaim them, but your claim must be presented to the State. Once your funds
are surrendered, we no longer have any liability or responsibility with respect to the funds.

If your account becomes dormant, you may be unable to conduct certain transactions until veriﬁcation of
account ownership. Please ask a relationship banker if you want further information about the period of time or
type of activity that will prevent your account from becoming dormant.

Closing an Account. We may close any account in our sole discretion at any time, for any or no reason and
without notice to you. For example, we may close your account with no notice of action if the account has a zero
balance. If we close your account with a balance, we will notify you of our action and send you a check for the
collected balance in your account, less any amounts due to us or for checks in process. Capital One Bank is not
liable for any damages or liabilities resulting from the termination of an account relationship. Subject to any
rights we may have with respect to advance notice of withdrawal from your account, you may close your
account at any time and for any reason. If we receive a deposit, check or other debit item to your closed account,
the account may be reopened to accept the deposit or debit for you, even if doing so overdraws your account,
and funds deposited therein will be subject to any and all rights we may have with respect to oﬀset. If your
account is overdrawn when we close it, you agree to promptly pay all amounts owed to us.

Minor Accounts. We may pay funds on deposit in an account in the name of a minor to the minor. Once the
minor attains the age of majority he or she will be considered to be the owner of the account, capable of making
any and all transactions on the account.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 12 of 34 PageID #: 40
Business Accounts. If the account owner is not a natural person, such as a corporation, unincorporated
association, limited liability company, partnership or any other entity holding an account in any capacity other
than an individual capacity, each person who signs the signature card hereby certiﬁes that they are fully
authorized to execute all documents in their stated capacity. Additionally, where applicable, the individual who
signs the signature card as Secretary hereby certiﬁes that (1) she/he is the duly qualiﬁed Secretary or other
authorized oﬃcer of the business entity identiﬁed on the signature card as the account holder; (2) such
business entity is organized and existing under state or federal law; (3) all actions by shareholders, directors and
all others necessary to execute this signature card and establish an account with Capital One Bank have been
taken; and, (4) until further actual notice to Capital One Bank, each signer is authorized to transact on the
account until Capital One Bank receives actual written notice in a form acceptable to us, executed by the
number of Signers required to execute withdrawals on the account, and/or executed by others as required by us,
that such Signer is no longer so authorized. In the event any one or more of the signatures aﬃxed to the front of
this signature card, or otherwise provided to Capital One Bank as an authorized signature for the operation of
this account, are facsimiles or made or reproduced by any mechanical means, Capital One Bank is authorized to
rely upon and treat the same, in good faith, as a true and valid signature, and the account holder hereby holds
Capital One Bank harmless and indemniﬁes it from and against any loss, damage or liability it may suﬀer or
incur as a result of its said reliance.

Multiple-Signer Business Accounts. We are not required to comply with any multiple-signature requirement,
even if your signature card speciﬁes that multiple signatures are required or you have otherwise instructed us to
do so. A multiple-signature requirement is for your internal control purposes.

Online Account Consolidation Disclosure. If you have more than one eligible Capital One account, we will link
your eligible accounts so they appear when you are logged into your account through the website or mobile app.
We will display only summary information about your connected accounts. To get any other information or
conduct any activity on these account types, you must access the speciﬁc account servicing area for that
account. All connected bank accounts will be visible when you log into your account through the website or
mobile app. Keep in mind that certain features, information, types of transactions, or other services may not be
available for all of your connected accounts. As long as you maintain your unique log in credentials, you will have
access to view all of your individual accounts and shared accounts. People with whom you share accounts will
only be able to view accounts that are shared with you, not your individual accounts.

Payment Processing Restrictions on Internet Gambling Fund Transfers. The Federal Reserve recently enacted
regulations that require U.S. ﬁnancial ﬁrms that participate in designated payment systems to establish and
implement policies and procedures reasonably designed to prevent payments connected to unlawful Internet
gambling. In light of the regulations, please be informed that restricted transactions (as deﬁned in Federal
Reserve Regulation GG / 12 CFR Part 233) are prohibited from being processed directly or indirectly through any
account or relationship maintained with us. Restricted transactions generally include, but are not limited to,
those in which credit, electronic fund transfers, checks or dras are knowingly accepted by gambling businesses
in connection with unlawful Internet gambling.

Speciﬁc Terms Applicable to the Following Account Ownerships.

Joint Account – If two or more individuals are designated as owners of the accounts (without a ﬁduciary,
beneﬁciary or other designation), then the account is a joint account and, unless your signature card states
otherwise, all owners are considered to be joint tenants with right of survivorship. If there is more than one joint
owner, the rights of survivorship will continue between the surviving joint owners. One joint owner is not
authorized to remove another joint owner from the title of the joint account, but may withdraw all of the funds
in the account or close the account.

Trust — An account established pursuant to a written trust agreement. Any funds placed in or added to this type
of account are conclusively presumed to be a delivery at that time to the trust estate. Only the trustee is
authorized to perform transactions on the trust account. If the original trustee dies or is replaced as trustee, we
reserve the right to require documentation reasonably acceptable to us to which identiﬁes the successor
trustee. We have no duty whatsoever for enforcing the terms of the trust agreement and can rely on the
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 13 of 34 PageID #: 41
statements and representations made to us by the trustee. The owners and beneﬁciaries of the trust agree that
we shall not be held liable if the trustee breaches their ﬁduciary duty or fails to comply with the terms of the
trust agreement.

Uniform Transfers to Minors — This type of account is established pursuant to the Uniform Transfers/Gis to
Minors Act in eﬀect in the state where the account is opened and maintained, as may be amended from time to
time. Only the Custodian is authorized to act on the account. As the Custodian you agree to comply with all
applicable laws. When the minor reaches the age of majority, in accordance with applicable state law, the
Custodian shall transfer any funds in the account to the minor. In the event we receive actual notice of the
death, resignation or legal incapacity of the Custodian, we are directed to deliver this account to the Successor
Custodian (as provided by law) who shall, in such event, have all of the rights and duties of the Custodian.

“Payable on Death” (POD) – You may designate an individual or joint account to be payable upon your death to
a designated beneﬁciary or beneﬁciaries. POD accounts are also known as “In Trust For” (ITF)”, “As Trustee For”
(ATF), “Transfer on Death” (TOD) or “Totten Trust” account and are governed by applicable state laws and
regulations. You are solely responsible for meeting the requirements for establishing your account as a POD,
including any titling requirements.

During your life, the funds in the account belong to you and, until your death, or if there are co-owners, upon the
death of the last co-owner, the beneﬁciary(ies) have no interest in the account and cannot perform transactions
on the account. You may withdraw all or part of the account balance, close the account, remove or add POD
beneﬁciaries or change the account type or ownership. Upon the death of all owners, we will distribute the then
remaining funds to such of the beneﬁciaries as shall be then-living, in equal shares, subject to our right to
charge the account for any amount a deceased owner, co-owner or POD beneﬁciary owes us; if any beneﬁciary
is under the age of 18 years at the time he would be entitled to receive property under the terms of the previous
provision, we will pay such person’s share to any person who is the statutory or court-appointed custodian for
the beneﬁt of such person.

Special Rules for Multiple Party Deposit Accounts.

If your account was opened or assigned to a branch in New Jersey, the provisions of the Multiple Party Account
Act, N.J.S.A. 17:16i-1 et seq. apply.

    1. We may treat each co-owner of a joint account as having full and complete authority to make deposits
       into such account, to request information with respect to such account and to place a hold on such
       account. Each co-owner owns his/her net contribution to such account. In the absence of proof of net
       contribution, and unless all of the co-owners have speciﬁcally otherwise agreed, each co-owner will own
       an equal share of such account. We are not required to determine net contributions.

    2. Deposits: Each co-owner authorizes the other co-owners to endorse for deposit into the account any item
       payable to any or all of the co-owners, and you expressly authorize us to supply the endorsement of any
       co-owner necessary for such deposit.

    3. Withdrawals:

          A. You authorize us to recognize the signature, oral or electronic instruction of any co-owner for
             withdrawals, payments or funds transfer. We are not required to enforce multiple signature
             requirements that you may have agreed upon among yourselves.

          B. We may continue to honor checks and withdrawal requests by any co-owner without liability to any
             other co-owner unless we receive written notice signed by one of you not to honor checks or
             withdrawals against the joint account. Aer we receive such a notice, we may require written
             authorization from all of you for any checks or withdrawals. If we receive a notice in writing as
             provided by this section 3(b), we shall be relieved of responsibility to each and every co-owner for
             failure or refusal to honor any check, dra or other demand for payment or withdrawal unless the
             action is authorized by all co-owners in writing.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 14 of 34 PageID #: 42
    4. Without notice to any party, we may withdraw or hold any or all of the money in the joint account and
       apply funds withdrawn to reduce any indebtedness of any party due and owing to Capital One Bank. A
       notice sent, mailed or delivered to any party constitutes notice to all.

    5. We may make payment from the joint account, including payment of the entire account balance: (i)
       pursuant to any statutory or common law right of set-oﬀ, levy, attachment, or other valid legal process or
       court order, relating to the interest of any one or more of the co-owners or (ii) on request, to a trustee in
       bankruptcy, receiver in any state or federal insolvency proceeding or other duly authorized insolvency
       representative of any one or more of the co-owners.

    6. Overdras: In the event that we pay a check drawn on a joint account and that payment causes an
       Overdra, each party to that joint account will be jointly and severally liable to us for the amount of that
       Overdra without regard to which party signed the check or for what purpose the proceeds of the check
       were used.

    7. Death of a Party: You agree to notify us of the death of any joint owner and to reimburse us for any tax
       we must pay by reason of our payment or release of funds in the account to you. Unless your signature
       card states otherwise, upon the death of any account owner, the funds in a multiple-owner account
       shall belong to the surviving owner(s). We reserve the right to hold funds in the account until we receive
       documentation satisfactory to us, proving death and/or directing the disposition of such funds.

    8. If you want to change the form of your account, you must notify us in writing, by certiﬁed or registered
       mail, return receipt requested, addressed to the branch where your account is maintained. If you wish to
       alter the form of an account, the altered form must be an account oﬀered by Capital One Bank and
       written notice must be made by the proper completion of a document approved by Capital One Bank and
       delivery of that document to us. Written notice is not eﬀective until received by us. You must also provide
       us with new completed signature cards within thirty (30) days from the date you forwarded written notice
       to us.

    9. We will be protected from liability for all payments made from the multiple party deposit account, when
       made in accordance with applicable law.

Limitations on Assignment and Transfer of Ownership. You may not assign or transfer ownership of your
deposit accounts with us without obtaining our prior written approval. In addition, you may not grant a security
interest in funds held in your deposit accounts in favor of any other creditor without obtaining our prior written
approval, which we have the right to withhold for any or no reason. If any ownership interest in an account is
proposed to be transferred or if there is any change in account title, we may require that the account be closed
and a new account be opened.

Deposit Availability Disclosure.

General Deposit Availability:

Our general policy is to make funds from your deposits available to you on the ﬁrst business day aer the day
we receive your deposits. Wire Transfers, and electronic deposits (such as ACH credit transfer direct deposits)
will be available on the day we receive the deposit. Once funds are available, you may withdraw the funds in
cash, and we will use the funds to pay checks that you have written. For the purpose of determining the
availability of your deposits, every day is a business day except Saturdays, Sundays, and federal holidays.
Banking oﬃce cutoﬀ times may vary, but in no event shall a cutoﬀ time be earlier than 2:00 p.m. local time. If
you make a deposit in a branch before 2:00 p.m. local time, or such later time posted at the branch of deposit on
a business day that we are open, we will consider that day to be the day of your deposit. If you make a deposit
at one of our automated teller machines (“ATM”) before 9:00 p.m. ET, we will consider the deposit to be made
that day. However, if you make a deposit aer these stated times, or on a day we are not open, we will consider
the deposit to be made on the next business day that we are open. Deposits made through our night drop aer
7:00 a.m. may be processed on the next business day.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 15 of 34 PageID #: 43
Please remember that even aer we have made deposited funds available to you, and you have withdrawn the
funds, you are still responsible for checks you deposit that are returned to us unpaid and for any other problems
involving your deposit. If you have any questions, contact a banking oﬃcer.

    1. Government Checks and Cashier’s Checks:

      If you make the deposit in person to one of our employees, funds from the following deposits will be
      made available on the ﬁrst business day aer the day of your deposit:

             State government checks and checks drawn on other local governmental entities if the check is
             payable to you and if you request next day availability when making the deposit at the teller line.

             Cashier’s, certiﬁed or teller’s checks if they are payable to you and you request next day availability
             when making the deposit at the teller line.

      If you do not make your deposit in person to one of our employees (for example, if you mail the deposit),
      funds from these deposits will be available on the second business day aer the day we receive your
      deposit.

    2. Longer Delays May Apply:

      In some cases, we will not make all of the funds you deposit by check available to you on the ﬁrst
      business day aer the day of your deposit. Funds may not be available until the second business day aer
      the day of your deposit. The ﬁrst $200 of your deposits, however, may be available on the ﬁrst business
      day. If we are not going to make all of the funds from your deposit available on the ﬁrst business day, we
      will notify you at the time you make your deposit. We will also tell you when the funds will be available. If
      your deposit is not made directly to one of our employees, or if we decide to take this action aer you
      have le the premises, we will mail you the notice by the day aer we receive your deposit.

      If you will need the funds from a deposit right away, you should ask us when the funds will be available.

      In addition, funds you deposit by check may be delayed for a longer period under the following
      circumstances:

             We believe the check you are depositing will not be paid.
             You deposit checks totaling more than $5,000 on any day to any account(s) you maintain (alone or
             with others) at Capital One Bank.
             You redeposit a check that has been returned unpaid.
             You have overdrawn your account(s) repeatedly in the last six months.
             There is an emergency, such as failure of computer or communications equipment.

      We will notify you if we delay your ability to withdraw funds for any of these reasons, and we will tell you
      when the funds will be available. The funds will generally be available no later than the seventh business
      day aer the day of your deposit.

    3. Special Rules for New Accounts:

      If you are a new customer, the following special rules will apply during the ﬁrst thirty (30) days your
      account is open:

             Funds from wire transfers and electronic deposits (such as ACH credit transfer direct deposits) will
             be available on the day we receive the deposit.

             Funds from the deposit of cash and the ﬁrst $5,000 of a day’s total deposits of cashier’s, certiﬁed,
             teller’s, traveler’s, postal money orders and federal, state and local government checks will be
             available on the ﬁrst business day aer the day of your deposit if the deposit meets certain
             conditions. For example, checks must be payable to you, and you may have to request next day
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 16 of 34 PageID #: 44
             availability when making the deposit at the teller line. Funds in excess of $5,000 will be available
             no later than the ﬁh business day aer the banking day of your deposit. If your deposit of these
             checks (other than a U.S. Treasury Check) is not made in person to one of our employees, the ﬁrst
             $5,000 will not be available until the second business day aer the day of your deposit.

             Funds from all other check deposits will be available no later than the ﬁh business day aer the
             day of your deposit.

    4. Expedited Availability:

      Based on your overall relationship with us, we may make a portion of your check deposits available to you
      on an expedited basis. We will periodically reevaluate the usage and handling of your account based on
      your customer history with Capital One Bank. This review could result in reducing the availability schedule
      currently applied to your check deposits. In the event of such a reduction, your funds will be made
      available to you as described in the preceding sections of this disclosure.

      As described above, deposits made aer the branch and/or ATM cut-oﬀ time will be considered next day
      deposits. In some instances, however, you may be able to access these deposits on the calendar day the
      deposit was made. In these instances, the funds will be accessible to you for withdrawal (at a branch or
      ATM), but will not be available to pay incoming ACH transactions or checks you have written.

    5. Holds on Other Funds (Check Cashing):

      If we cash a check for you that is drawn on another bank, we may withhold the availability of a
      corresponding amount of funds that are already in your account. (These funds will be available at the
      time that funds from the check we cashed would have been available if you had deposited the check.)

    6. Holds on Other Funds (Other Accounts):

      If we accept for deposit a check that is drawn on another bank, we may make funds from the deposit
      available for withdrawal immediately but delay your availability to withdraw a corresponding amount of
      funds that you have on deposit in another account with us. The funds in the other account would then not
      be available for withdrawal until the time periods that are described elsewhere in this disclosure. Please
      ask a Relationship Banker if you are unsure about when funds from a deposit will be available.

Important Information Concerning All Deposit Accounts. Our Reserve Money Manager account system allows
us to manage our Federal Reserve Bank balance requirements eﬃciently. Each deposit account in the system
consists of two sub-accounts: a demand deposit account (“DDA”) sub-account which presently has a reserve
requirement and a money market deposit account (“MMDA”) which presently has no reserve requirement.
Although there are two sub-accounts, your account is considered a single account for your deposits and
withdrawals, as well as for tax reporting, balance requirement, service charge and monthly statement purposes.
The existence of the sub-accounts is for internal accounting and regulatory reporting purposes only and will not
change the manner in which you use, obtain information about or earn interest on your account.

All checks, withdrawals and other debits will be paid from the DDA sub-account. We will automatically transfer
balances from the MMDA sub-account to the DDA sub-account. No more than six transfers will occur in any
monthly statement period. Should a sixth transfer be necessary, all funds in the MMDA sub-account will be
moved to the DDA sub-account for the remainder of the month. These transfers will not appear on your monthly
statement and will not be subject to any fees.

Substitute Checks and Your Rights. Federal rules for Check 21 allow banks to replace original checks with
“substitute checks”. Below are the details and your rights:

What is a substitute check?

To make check processing faster, federal law permits banks to replace original checks with “substitute checks.”
These checks are similar in size to original checks with a slightly reduced image of the front and back of the
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 17 of 34 PageID #: 45
original check. The front of a substitute check states: “This is a legal copy of your check. You can use it the same
way you would use the original check.” You may use a substitute check as proof of payment just like the original
check.

Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights
you have when you receive substitute checks from us. The rights in this notice do not apply to original checks or
to electronic debits to your account. However, you have rights under other law with respect to those
transactions.

What are my rights regarding substitute checks?

In certain cases, federal law provides a special procedure that allows you to request a refund for losses you
suﬀer if a substitute check is posted to your account (for example, if you think that we withdrew the wrong
amount from your account or that we withdrew money from your account more than once for the same check).
The losses you may attempt to recover under this procedure may include the amount that was withdrawn from
your account and fees that were charged as a result of the withdrawal (for example, bounced check fees).

The amount of your refund under this procedure is limited to the amount of your loss or the amount of the
substitute check, whichever is less. You also are entitled to interest on the amount of your refund if your account
is an interest-bearing account. If your loss exceeds the amount of the substitute check, you may be able to
recover additional amounts under other law. If you use this procedure, you may receive up to $2,500 of your
refund (plus interest if your account earns interest) within 10 business days aer we received your claim and the
remainder of your refund (plus interest if your account earns interest) not later than 45 calendar days aer we
received your claim.

We may reverse the refund (including any interest on the refund) if we later are able to demonstrate that the
substitute check was correctly posted to your account.

How do I make a claim for a refund?

If you believe that you have suﬀered a loss relating to a substitute check that you received and that was posted
to your account, please contact your local branch or call us at 1-800-262-5689. You must contact us within 40
calendar days of the date that we mailed (or otherwise delivered by a means to which you agreed) the
substitute check in question or the account statement showing that the substitute check was posted to your
account, whichever is later. We will extend this time period if you were not able to make a timely claim because
of extraordinary circumstances.

Your claim must include:

      A description of why you have suﬀered a loss (for example, you think the amount withdrawn was
      incorrect);
      An estimate of the amount of your loss;
      An explanation of why the substitute check you received is insuﬃcient to conﬁrm that you suﬀered a loss;
      and
      A copy of the substitute check and/or the following information to help us identify the substitute check:
      the account number, the check number, the name of the person to whom you wrote the check, the date
      paid, and the amount of the check.

Substitute checks should only be generated by banks during the check collection process. If you deposit a
substitute check that was not generated or previously handled by Capital One Bank, you agree to provide the
substitute check warranties as required by Check 21, and represent that the substitute check:

      is properly generated and accurately, clearly and completely represents all the information on the front
      and back of the original check as of the time the original check was truncated
      bears a MICR encoded line that is suitable for automated processing in the same manner as the original
      check
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 18 of 34 PageID #: 46
      has not previously been paid by the drawee bank, and
      is not fraudulent

A breach of any Check 21 warranty may result in the substitute check being charged back against your account.

Telephone Solicitation. If you provide our routing number and your account number to a telephone solicitor
pursuant to your acceptance of an oﬀer of goods or services made by the solicitor, you agree that any and all
subsequent transactions made to your account by the entity which the solicitor represents are considered
authorized transactions. We shall not be liable for any transactions you later allege are unauthorized unless you
have placed a stop payment order, and we have had a reasonable time to act upon your stop payment request.

Communications. You agree that we may communicate with you by mail, telephone, email, fax, prerecorded
message, automated voice, text message or other means allowed by law regarding your Account. You agree that
we may contact you at any telephone number (including a mobile telephone number that you provide us), and
use an automated telephone dialing system or similar device to do so. You agree that we may monitor or record
any conversation or other communication with you.

Correspondents. Capital One Bank may forward items to correspondent banks and will not be liable for the
wrongful conduct of the correspondent bank. Each correspondent will be liable only for its own negligence. We
will not be liable for the loss of items in transit.

Address Changes. You are responsible for notifying us of any change in your address. Unless we agree
otherwise, changes of address must be made in writing by at least one of the account holders. Informing us of
your address on a check reorder form is not suﬃcient. We will attempt to communicate with you only by use of
the most recent address you have provided to us. In the event mail we attempt to deliver to you is returned as a
result of your failure to notify us of your change in address, we may charge a fee to your account in accordance
with our Schedule of Fees and Charges.

We may change your postal address of record if we receive an address change notice from the U.S. Postal
Service or if we receive information from another party in the business of providing correct address information
that the address in our records no longer corresponds to your address.

Cash Transaction Reporting. The law requires all ﬁnancial institutions to gather and report information on
certain types of cash transactions. If the information required to complete the report is not provided, we are
required to refuse to process the transaction.

Obtaining Credit Reports. We may request a consumer (credit) report in connection with your account(s). Upon
your request, you will be informed whether or not a consumer (credit) report was requested, and if such report
was requested, informed of the name and address of the consumer (credit) reporting agency that furnished the
report. We may also request subsequent consumer (credit) reports for all legitimate purposes in connection with
updating, renewing, reviewing, modifying, and/or taking collection action on your account(s).

Reporting Information to Credit Bureaus and Check Veriﬁcation Systems. We may report information about
your account to credit bureaus and/or check veriﬁcation systems. Defaults on your account may be reﬂected in
your credit report. This could aﬀect your ability to open accounts in the future.

In the event we report your account to a check veriﬁcation system, you acknowledge that even if you pay us all
amounts owed, we are not required to remove an accurate report of account mishandling from any such check
veriﬁcation system.

Business Day. Any day, excluding Saturdays, Sundays and federal holidays.

Reproduction of Bank Records. If you request us to research and/or reproduce any of your records (statements,
checks, deposits, withdrawals, etc.) we may charge a fee, and you agree to pay this fee. If the expected fee is
large, you may be asked to pay the fee in advance. We reserve the right to provide any account holder with an
imaged item in lieu of the original item.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 19 of 34 PageID #: 47
Governing Law/Waiver of Jury Trial. Applicable federal law will decide any questions under these Rules, or if no
federal law exists, applicable state law (the state where your account was established). Any action you
commence against us, arising out of or concerning these Rules, shall be heard by a judge sitting without a jury.
In any such action, Capital One Bank shall be entitled to its reasonable attorney’s fees (including in-house
attorney’s fees) and court costs.

Notices. We shall deem any and all notices to us eﬀective upon receipt by us. Any notice that we give to you will
be eﬀective when mailed or electronically transmitted to you at the mailing/email address reﬂected in our
records. Even though we may have provided you account opening disclosures in a language other than English,
we may continue to provide you with notices/communications in English. Notice to any one owner of an account
constitutes notice to all owners of that account.

Severability. If any provision of these Rules is deemed to be invalid or unenforceable, such invalidity or
unenforceability will not aﬀect the validity and enforceability of the remaining provisions of these Rules or of
any agreements, disclosures or other documents incorporated by reference herein.

Liability. You agree that we shall be not be liable for acting upon your instructions or failing to act upon your
instructions when we reasonably believe that doing so would expose us to civil or criminal liability or conﬂict
with industry standard banking practices. You agree further, that except as otherwise provided by applicable
law, IN NO EVENT SHALL WE BE LIABLE FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR
ATTORNEY’S FEES INCURRED BY YOU, REGARDLESS OF THE FORM OF THE ACTION, EVEN IF WE HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Waiver of Rights. We reserve the right to waive any one or more of our rights hereunder in our sole discretion,
however, any such waiver shall only apply to that speciﬁc instance. Any such waiver of rights can also be
terminated at any time, in our sole discretion.

Caption Headings. The caption headings in these Rules are for convenience purposes only and are not to be
construed as a summary of each provision of these Rules.

Privacy Notice. We understand how important privacy and conﬁdentiality are to you. Please consult our Online
Privacy Practices statement and our Privacy & Opt Out Notice for information about our commitment to you and
your privacy rights. A copy of our Online Privacy Practices Statement and the Privacy & Opt Out Notice is
available on our Website. Information regarding mobile banking security can also be found on our Website.

Electronic Funds Transfers. Special provisions relating to electronic funds transfers are set forth in our EFT
Disclosure which is available at any of our banking oﬃces.

Wire and ACH Transfers. Special provisions relating to wire transfers are set forth in our Wire Transfer
Agreement and Disclosure, provided to you at account opening and available at any of our banking oﬃces. For
Treasury Management clients, ACH and Wire transfer terms are set forth in the applicable Treasury
Management agreements. This provision supplements those agreements. You agree that we are not required to
provide you with a separate notice of incoming or outgoing wire/ACH transfers. We notify you by listing the
wire/ACH transfer on your account statement. We can deduct our fees for handling wire/ACH transfers from the
amount of the transfer. You can verify whether a wire/ACH transfer has been processed to your account by
calling us at 1-800-655-2265.

For international wire transfers involving non-U.S. currencies, exchange rates can vary and we do not guarantee
any rate. The exchange rates we use for your transactions will typically be the customary retail exchange rates
in eﬀect at the time of the transaction. This rate is not necessarily the bank-to-bank negotiated exchange rate
or other potentially more favorable rate. FDIC deposit insurance does not insure against any loss due to foreign
currency ﬂuctuations. Consult your attorney or investment advisor regarding the potential risks associated with
foreign exchange transactions.

Amendments and Fee Changes. We reserve the right to change our fees, these Rules and any or all of the
agreements, disclosures, and other documents incorporated by reference at any time. If we change these Rules,
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 20 of 34 PageID #: 48
the then-current version of these Rules supersedes all prior versions and contains the terms governing your
account. We will provide prior notice of changes to you as required by applicable law. You agree that continued
use of your account(s) will constitute your agreement to any and all new fees, Rules, agreements, disclosures
and other documents incorporated by reference. If you choose to close your account and do so prior to the
eﬀective date of any amendment, you will not be bound by such amendment.

Copy Received. You acknowledge receipt of a copy of these terms and conditions and agree to be bound by
them.




ELECTRONIC FUND TRANSFER AGREEMENT AND DISCLOSURE FOR
PERSONAL AND COMMERCIAL ACCOUNTS:
Eﬀective June 6, 2018

Welcome to Capital One, N.A. (hereinaer referred to as “Capital One Bank,” “us,” “our,” or “we”). In this
Agreement, “you,” “your,” and “yours” mean the authorized person or persons who conduct electronic fund
transfers, including but not limited to persons to whom a Capital One Bank ATM or Debit Card is issued and
anyone else you allow to use the ATM or Debit Card. Capital One Bank provides various electronic banking
services to you. These services include, but are not limited to:

      Automated Teller Machine (“ATM”) transactions.
      Telephone transfers.
      Point-of-Sale (“POS”) transactions, whether or not initiated through an electronic terminal.
      Pre-authorized transfers to or from an account (“ACH”).
      Smart phone or other mobile device transfers.
      Online banking (see the Online Banking Terms and Conditions at www.capitalone.com/corporate/terms/).

This Electronic Fund Transfer Agreement and Disclosure (“Agreement”) contains disclosures required by
Regulation E that apply to consumer accounts in addition to disclosures that apply to commercial accounts as
they relate to electronic banking services, and it contains our terms and conditions with respect to these
services. A consumer account is an account held by an individual and used primarily for personal, family, or
household purposes.

    1. Your Access Device and Your Personal Identiﬁcation Number: An access device is a card, personal
       identiﬁcation number ("PIN"), or other code used to initiate an electronic fund transfer ("EFT") to or from
       your account. The Capital One Bank, ATM card, platinum Debit Card, or Business Debit Card (hereinaer
       referred to collectively as "ATM/Debit Card") that you have requested is an access device.

      You have selected or have been provided with a special PIN, a code you must enter into the ATM or that
      you may be required to enter into the POS terminal whenever you use your ATM/Debit Card. For your own
      protection, please memorize the PIN, and do not keep any notation of the PIN on the ATM/Debit Card or
      in the same wallet or purse as the ATM/Debit Card, and do not disclose the PIN to anyone who is not
      authorized to use your ATM/Debit Card.

      Important Information Concerning International Use of Your ATM or Debit Card: Capital One Bank
      employs fraud monitoring and protection capabilities to help protect you from ATM/Debit Card fraud.
      These protection systems are designed to block transactions that occur outside of our customers’
      ordinary transaction patterns and may block transactions originating in countries that are experiencing a
      high incidence of card fraud. To avoid the inconvenience of having your ATM/Debit Card blocked while
      you are traveling abroad, please notify us before any international travel or international purchases by
      calling 1-800-655-2265 from inside the United States or 1-804-482-6066 collect from outside the
      United States.
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 21 of 34 PageID #: 49
 2. Accounts That May Be Accessed: The accounts you link to your ATM/Debit Card are referred to in this
    Agreement as "designated accounts." You may access only the designated accounts. If you requested
    access to multiple accounts, you chose one checking account and one savings account as your primary
    checking and savings accounts. We may limit the number of accounts that can be linked to an ATM/Debit
    Card. If you wish to access additional accounts or change your primary accounts, please contact your
    banking oﬃcer.

   You may use your ATM/Debit Card and PIN to access the following types of designated accounts:

       A. Checking account.

       B. NOW account.

       C. Savings account.

      D. Money Market account*

   * At certain ATMs, when accessing your Money Market accounts you may need to select the ‘checking’
   option rather than the ‘savings’ option.

 3. Types of Transactions That Can Be Completed: You may use your ATM/Debit Card at any Capital One
    Bank ATM. You may also use your ATM/Debit Card to complete transactions at non-Capital One Bank
    ATMs that are members of the EFT networks in which we participate.

   Purchases may also be made using your ATM/Debit Card at merchant locations that are members of the
   POS networks in which we participate. You may also use your Platinum Debit Card or Business Debit Card
   to make purchases at locations that accept Debit MasterCard™ Cards. (Note: Your Platinum Debit Card or
   your Business Debit Card is not a MasterCard credit card, and this Agreement does not replace or aﬀect
   any MasterCard account agreement that you may have with us or any other ﬁnancial institution.)

   Please note that some of the below services may not be available at all ATMs.

   A. Cash Withdrawals: You can use your ATM/Debit Card and PIN at ATMs to obtain cash withdrawals from
   your designated accounts. At certain ATMs, cash withdrawals may only be made from your primary
   savings and primary checking account. Withdrawals made at ATMs owned and operated by other entities
   will be automatically deducted from your designated primary checking or savings account. Each time you
   use your ATM/Debit Card, we may place a hold on a corresponding amount of funds in your account until
   the transaction is posted against your account.

   B. Deposits: You can use your ATM/Debit Card and PIN at Capital One Bank-branded ATMs to make
   deposits into your designated accounts. Deposits made at an ATM may not be available for immediate
   withdrawal. Please refer to the Deposit Availability Disclosure contained in our Rules Governing Deposit
   Accounts Agreement to determine when the deposit will be credited to your account and when funds will
   be available for withdrawal or for paying transactions on your account.

   C. Transfers Between Your Capital One Accounts: You can use your ATM/Debit Card and PIN at a Capital
   One Bank-branded ATM to transfer available funds between your designated accounts. Transfers made at
   a non-Capital One Bank ATM can only be made between your designated primary checking and primary
   savings accounts.

   You may also transfer funds between your Capital One Bank accounts via the telephone, online banking,
   or by establishing an automatic transfer schedule.

   D. Purchases: You can use your ATM/Debit Card and PIN to make purchases at merchant locations that
   are members of POS networks in which we participate. At certain Capital One Bank-branded ATMs, you
   can also use your ATM/Debit Card and PIN to purchase non-monetary items (such as gi certiﬁcates).
   Purchases of this type may also be made at certain non-Capital One Bank ATMs.
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 22 of 34 PageID #: 50
   You may also use your ATM/Debit Card without your PIN to make purchases at merchant locations
   accepting Debit MasterCard Cards. The merchant may request a preauthorization for the transaction. If
   we authorize the transaction, the funds will be debited from your primary checking account immediately,
   or a hold may be placed on your account for up to several days aer the purchase transaction has
   occurred, depending upon the promptness with which the merchant processes your transaction.

   Some purchases may result in a longer hold. Sometimes the preauthorization requests may be in amounts
   diﬀerent from the total amount of the transaction. For example, a gas station typically requests
   authorization in the amount of $1.00. Also, restaurants typically request authorization for 20% more than
   the price of the meal. If the preauthorization request varies from the amount of the actual transaction,
   payment of the transaction may not remove the preauthorization hold immediately. Generally, the
   preauthorization hold may remain on your account for up to three (3) business days aer the date of the
   transaction and may aﬀect the availability of funds from your designated account for other transactions.
   We will not be responsible for damages for wrongful dishonor of an item resulting from a
   preauthorization hold. You agree not to withdraw, write checks, or make point-of-sale purchases against
   funds that are needed to pay ATM/Debit Card transactions that have not yet posted against your account.

   E. Inquiries: You can use your ATM/Debit Card and PIN at ATMs to check the balance in your designated
   accounts. At non-Capital One Bank ATMs, you may only make balance inquiries on your designated
   primary checking or savings account. You may also check the balance in your designated accounts via our
   telephone or online banking service.

   F. Transfers Between Your Capital One Bank Accounts and Accounts at Other Financial Institutions (or
   Third Parties) and Check Conversion: You can authorize a third party to initiate transfers between your
   accounts and the third party’s accounts by providing the third party with our routing number and your
   account number.

   You may also authorize a merchant or other payee to make a one-time electronic payment from your
   checking account using information from your check to: (i) pay for purchases, or (ii) pay bills.

   When you provide a check as payment, you authorize us to use information from your check to make a
   one-time electronic fund transfer from your account. In certain circumstances, such as for technical or
   processing reasons, we may process your payment as a check transaction. When we use information from
   your check to make an electronic fund transfer, funds may be withdrawn from your account on the same
   day you make your payment.

   You should only provide your ﬁnancial institution and account information (whether over the phone, the
   Internet, or via some other method) to trusted third parties whom you have authorized to initiate
   electronic fund transfers.

 4. Limitations on Transactions: There are certain limitations on the use of electronic banking services.
    These include, but are not limited to, the following:

   A. Designated Accounts: You may only access your designated accounts with Capital One Bank.

   B. Daily Limitation: A daily withdrawal limitation exists on all ATM/Debit Cards. This limitation combines
   two categories: cash withdrawals and point-of-sale purchases. There is no limit on the number of
   transactions that may be completed. You may not aggregate withdrawals during any one (1) day
   (including either cash withdrawals, purchase withdrawals, or a combination of both) that exceed the
   established card limit. See the chart below for the limits established for the card product that you have.
   The limits listed below are default limits for our standard ATM/Debit Card products. Diﬀerent limits may
   be assigned to individual cards on a case-by-case basis. We do oﬀer specialty ATM/Debit Cards with
   diﬀerent default limits. If you have received a Wealth Management debit card or a Deposit Only ATM card,
   please refer to the documentation you received when you opened your account for details about limits for
   these cards.
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 23 of 34 PageID #: 51

                               Established Card
                                                                Cash Limit                  POS Limit
                               Limit

      Platinum Debit                    $2,500                      $600                        $2,500


      Business Debit                    $5,000                      $800                      $5,000


         ATM Card                       $2,500                      $600                        $2,500



Other ATM owners and operators may impose lower dollar limitations on the amount of cash withdrawals made
at their ATMs.

C. Online Banking External Funds Transfer Limitation: You may enroll in online banking to perform electronic
transfers. When you enroll, you will be provided with additional terms and conditions that apply to electronic
transfers using our online banking services. The below charts provide the default limits established for online
banking transfers into and out of your designated accounts. Diﬀerent limits may be assigned on a case-by-case
basis. These limits do not apply to internal transfers between accounts opened in a Capital One Bank branch
and accounts opened with Capital One Direct Banking accounts (both National Direct Bank [NDB] and 360
accounts), bill pay transfers, or pre-authorized third party payments.

The below limits apply to High Yield Checking and High Interest Checking accounts:



                               Per Transfer
                                                            Daily Limit                 Monthly Limit
                               Limit

   Inbound Transfer            $10,000                     $10,000                     $25,000


   Outbound Transfer           $10,000                     $10,000                     $25,000


   Total Transfer Limit
   (Combined Inbound                                       $20,000                     $50,000
   and Outbound)


The below limits apply to all other products (excluding High Yield Checking and High Interest Checking
accounts):


                               Per Transfer
                                                            Daily Limit                 Monthly Limit
                               Limit

   Inbound Transfer            $3,000                      $3,000                      $6,000


   Outbound Transfer           $3,000                      $3,000                      $6,000


   Total Transfer Limit
   (Combined Inbound                                       $6 000                      $12 000
 Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 24 of 34 PageID #: 52
   (Combined Inbound                                         $6,000                       $12,000
   and Outbound)


D. Third Party Transaction Limitation: Savings and money market accounts are permitted no more than six (6)
transfers per statement cycle to a third party or to another account of the depositor at Capital One Bank. Please
see our Rules Governing Deposit Accounts for more information on transaction limits.

E. Other Reasons: We and other ATM owners and operators may limit or refuse to complete your ATM/Debit
Card transactions for security or technical reasons.

We may also suspend your ATM/Debit Card if we consider your designated account to be inactive or dormant.

    5. Overdra Situations: An overdra occurs when you do not have enough money in your designated
       account to cover a transaction, but we pay it anyway. Generally, we will not authorize and pay overdras
       for ATM withdrawals and everyday debit card transactions against your designated account unless you
       have authorized us to do so.* You understand and agree that even if you have authorized us to do so, you
       have no right to overdraw your account at any time, for any reason, and our decision to pay overdra
       items is solely within our discretion. You further agree that if we elect to pay overdra items, you must
       deposit additional funds into your designated account immediately in an amount suﬃcient to cover the
       overdra and to pay us overdra fees for each overdra item in accordance with our then current
       Schedule of Fees and Charges. Available credit on an overdra protection line of credit associated with
       the designated account may be used to fund ATM/Debit Card transactions when you do not have
       suﬃcient collected funds in your designated account(s). If the amount of the overdra causes you to
       exceed the amount of credit available on the overdra protection line of credit or balance in the overdra
       protection deposit account linked to the overdrawn deposit account, you agree to pay the amount by
       which the deposit account has been overdrawn plus all associated fees and charges as reﬂected in our
       then current Schedule of Fees and Charges and the applicable line of credit agreement. Capital One does
       not charge overdra fees if your ending daily balance is overdrawn by $5.00 or less*. If your account is
       overdrawn by more than $5.00, a fee will be charged on each overdra transaction, regardless of the
       amount. *Applies only to consumer accounts.

    6. Transactions That Are Not Completed: If we do not complete a transfer to or from your account on time
       or in the correct amount according to our Agreement with you, we will be liable for your losses or
       damages. However, there are some exceptions. We will not be liable, for instance:

      A. If, through no fault of ours, you do not have enough money in your account to make the transfer;

      B. if we have terminated this Agreement for any reason;

      C. if the funds in your designated accounts are subject to legal process or other encumbrance restricting
      the transaction;

      D. if circumstances beyond our control (such as ﬁre or ﬂood) prevent the transaction from being
      completed despite reasonable precautions that we have taken;

      E. if an ATM does not have enough cash to complete the transaction;

      F. if there is a technical malfunction in the ATM that is known to you when you try to perform the
      transaction;

      G. if we have reason to believe that you or someone else is using our electronic banking services for
      fraudulent or illegal purposes;

      H. if you exceed the transfer limits listed in Section 4, "Limitations on Transactions," of this Agreement;

      I. if your ATM/Debit Card has deteriorated or has been damaged so that it does not function properly;
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 25 of 34 PageID #: 53
   J. if your ATM/Debit Card or PIN has been reported lost or stolen;

   K. if the transfer would exceed the available credit on your overdra line of credit.

   You agree that we will not be liable for any damages resulting from a refusal for any reason to authorize a
   transaction that you have attempted. You further agree that we will not be responsible or liable for a
   merchant's refusal to accept your ATM/Debit Card.

 7. Charges for ATM/Debit Card Transactions: When you use your ATM/Debit Card at a non-Capital One
    Bank branded ATM, the ATM owner/operator may charge you a fee for your use of their ATM, and you may
    be charged a fee for a balance inquiry, even if you do not complete a transaction. The fee charged should
    be disclosed to you on the ATM, and you should be given an opportunity to cancel the transaction before
    the fee is imposed. You may also be charged a fee by us, as disclosed in our then current Schedule of Fees
    and Charges, for each cash withdrawal, funds transfer, or balance inquiry that you may make using a non-
    Capital One Bank branded ATM. You will not be charged this fee at most ATMs owned and operated by
    Capital One Bank, except at certain gaming establishments and other non-branch locations where we
    may charge a fee for each cash withdrawal. The amount of fees charged at such ATMs at non-branch
    locations varies. Any fee charged will be displayed on the ATM screen, and you will be given an
    opportunity to cancel the transaction before the fee is imposed. Please refer to our then current Schedule
    of Fees and Charges for the amount of this fee.

   For international transactions, MasterCard's currency conversion procedure includes use of either a
   government mandated exchange rate, or a wholesale exchange rate selected by MasterCard for the
   processing cycle in which the transaction is processed. The currency conversion rate used by MasterCard
   on the processing date may diﬀer from the rate that would have been used on the purchase date or
   cardholder statement posting date.

   Withdrawals from an ATM outside of the United States, Puerto Rico, and U.S. Virgin Islands may incur an
   international transaction fee, as disclosed in our then current Schedule of Fees and Charges.

 8. Receipts and Account Statement: You will be given a receipt for transactions made with your ATM/Debit
    Card at ATMs owned by Capital One Bank unless you decline to receive the receipt. Your periodic account
    statement(s) for your designated accounts will also detail electronic transfer activity on the designated
    account. Generally, if you have a consumer account, you will receive a monthly statement if you have an
    EFT in that month. In any case, you will get the statement at least quarterly.

 9. In Case of Errors or Questions About Your Electronic Transfers: (For information pertaining to the error
    resolution process for international wire transfers, please refer to the Wire Funds Transfer Disclosure
    Statement and related disclosures.)

   Call us at: 1-866-536-9023; Small Business: 1-877-987-4249

   Write to us at:
   Capital One, N.A.
   7933 Preston Rd.
   Plano, TX 75024
   Attn: Customer Service Center

   Log into your account at capitalone.com and click on the transaction.

   Contact us as soon as you can if you think your statement or receipt is wrong or if you need more
   information about a transfer listed on the statement or receipt.

   The following section applies only to consumer accounts: We must hear from you no later than sixty
   (60) days aer we sent you the FIRST statement on which the problem or error appeared.

        1. Tell us your name and account number.
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 26 of 34 PageID #: 54
       2. Describe the error or transfer you are unsure about, and explain as clearly as you can why you
          believe it is an error or why you need more information.

       3. Tell us the dollar amount of the suspected error.

   If you tell us verbally, we may require that you send us your complaint or question in writing within ten
   (10) business days.

   We will determine whether an error occurred within ten (10) business days aer we hear from you and will
   correct any error promptly. If we need more time, however, we may take up to forty-ﬁve (45) days (ninety
   (90) days for those transactions at merchant POS terminals, processed on a new account, or initiated
   outside the United States) to investigate your complaint or question. If we decide to do this, we will credit
   your account within ten (10) business days for the amount you think is in error so that you will have full
   use of the money during the time it takes us to complete our investigation. If we ask you to put your
   complaint or question in writing and we do not receive it within ten (10) business days, we may not credit
   your account.

   For errors involving new accounts (an account where the ﬁrst deposit to the account occurs less than 30
   days before the error), we may take up to twenty (20) business days to credit your account for the
   amount you think is in error.

   We will tell you the results within three (3) business days aer completing our investigation. If we decide
   that there was no error, we will send you a written explanation. You may ask for copies of the documents
   that we used in our investigation.

   The following section applies only to commercial accounts: If you are a business or other entity that is not
   a natural person, the above referenced procedures do not apply to any accounts held by you. If you
   believe that an unauthorized transaction has occurred, we must hear from you within twenty four (24)
   hours of the time the transaction posts to your account. We will require you to submit an aﬃdavit of
   unauthorized activity in connection with any such transaction immediately thereaer.

10. Pre-Authorized Payments:

   A. Right to stop payment: If you have authorized regular payments out of your account, you can stop any
   of these payments. If the account requires multiple signatures to transact the withdrawal of funds, it is
   understood that we will recognize and accept stop payment instructions from any one authorized signer.
   Here is how: Visit your nearest Capital One Bank location, or e-mail us using the Contact Us link in the
   Customer service section of www.capitalone.com/bank/. You may also:

   Call us at: 1-800-655-2265

   Write us at:
   Capital One, N.A.
   7933 Preston Rd.
   Plano, TX 75024
   Attn: Customer Service Center

   We must receive your request at least three (3) business days before the payment is scheduled to be
   made. If you call us, we may also require you to put your request in writing to the above address and to
   get it to us within fourteen (14) days aer you call. If you do not, then your verbal request will expire aer
   fourteen (14) days. We will charge you a fee as disclosed in our then current Schedule of Fees and
   Charges for each stop payment order you give.

   Merchants may allow returns or refunds on purchases; however, except as provided above for recurring
   payments, you cannot stop a one-time payment on any ATM/Debit Card transactions. For this reason, you
   should inquire about the merchant’s return or refund policy before entering into a purchase transaction.
   Merchandise purchased using your ATM/Debit Card that is subsequently returned will be reﬂected as a
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 27 of 34 PageID #: 55
    credit on your designated account statement, provided you elect to have the return credited to your
    designated account. Please refer to Section 9 for information on error resolution.

    B. Varying amounts: If these regular payments vary in amount, the person you are paying must tell you
    ten (10) days before each payment when it will be made and how much it will be. If you do not know this
    information, you may be unable to have the payment stopped without closing your account. (If we are
    required to provide this notice, you may choose instead to get this notice only when the payment would
    diﬀer by more than a certain amount from the previous payment, or when the amount would fall outside
    certain limits that you set.)

    C. Liability: If you order us to stop one of these payments three (3) business days or more before the
    transfer is scheduled, and we do not do so, we will be liable for your actual losses or damages. We will pay
    other damages only as required by applicable law. We will not be liable for any consequential or special
    losses or damages unless we act in bad faith. In addition, we will not be liable if the merchant or other
    third party initiating the transaction changes the dollar amount of the transaction or makes other
    changes so that we do not recognize it as the payment you stopped.

 11. Verifying Pre-Authorized Deposits: You can verify whether a direct deposit has been processed to your
     account by calling us at 1-800-655-2265.

 12. Joint Accounts: If more than one person signed your request for electronic banking services, each person
     who signed will be bound by this Agreement and will be responsible for paying all amounts owed as a
     result of this Agreement. If two (2) signatures are required to transact business on a designated account,
     any ONE (1) signer may initiate an electronic banking transaction on the account.

 13. Authorized Users: You should not allow unauthorized persons to use your ATM/Debit Card and PIN
     without ﬁrst advising us in writing that you are adding them as an authorized user. You must also advise
     us in writing should such persons no longer be authorized to use your ATM/Debit Card.

 14. Liability for Unauthorized Transfers on Consumer Accounts Only:

    A. Notify us immediately if you believe your ATM/Debit Card has been lost or stolen, or if you believe that
    an electronic fund transfer has been made without your permission. Telephoning is the best way of
    keeping your possible losses down. You could lose all the money in your designated accounts (plus any
    available revolving line of credit, if applicable). If you tell us within two (2) business days aer you learn of
    the loss or the, you can lose no more than $50.00 if someone used your ATM/Debit Card without your
    permission.

    B. If you DO NOT tell us within two (2) business days aer you learn of the loss or the the of your
    ATM/Debit Card, and we can prove we could have stopped someone from using your ATM/Debit Card
    without your permission if you had told us, you could lose as much as $500.00.

    C. If you think that a transfer or withdrawal shown on your periodic statement is incorrect, or if you
    believe an unauthorized transfer or withdrawal has taken place, including those made by your ATM/Debit
    Card, code, or other means, contact us at once. We must be notiﬁed within sixty (60) days aer the ﬁrst
    statement we mailed to you on which the suspected problem appeared. If you do not contact us within
    this sixty (60) day time period, you could be held responsible for all unauthorized transfers and
    withdrawals that occurred between the end of the sixty (60) day period and the time you actually notiﬁed
    us if the transaction could have been prevented if we had been notiﬁed.

    D. If a good reason (such as a long trip or a hospital stay) kept you from telling us, we may extend the
    above time periods.

    E. If you believe that your ATM/Debit Card has been lost or stolen or that someone has transferred or may
    transfer money from your account without your permission, you may:

    Call us at: 1-800-655-2265
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 28 of 34 PageID #: 56
    Write us at:
    Capital One, N.A.
    7933 Preston Rd.
    Plano, TX 75024
    Attn: Customer Service Center

 15. MasterCard Zero Liability: You may have additional rights under the MasterCard rules. Provided that the
     PIN is not used as the cardholder veriﬁcation method, you will not be responsible for unauthorized use of
     the Platinum Debit and Business Debit Cards under the following conditions:

    A. Your account is in good standing;

    B. You have exercised reasonable care in safeguarding your card from any unauthorized use.
    Unauthorized use means that you did not provide directly, by implication or otherwise, the right to use
    your card, and you received no beneﬁt from the "unauthorized" purchase; and

    C. You have not reported two or more unauthorized events in the past 12 months.

    If you have questions regarding zero liability coverage or you suspect unauthorized use of your debit card,
    contact us IMMEDIATELY.

 16. Evidence: If we go to court for any reason, we can use a copy, microﬁlm, or microﬁche of any document or
     electronic documentation, e-mail, or database information to prove what you owe or that a transaction
     has taken place. These facsimiles will have the same validity as the original documents.

 17. Our Rules and Regulations and Other Agreements: The designated deposit accounts are also subject to
     other agreements that you may have with us including, but not limited to, our Rules Governing Deposit
     Accounts and Online Banking Terms and Conditions.

 18. Disclosure of Information About Your Account: In the ordinary course of business, we may disclose
     information to third parties about your designated accounts or the transfers you make:

           Where it is necessary for completing transfers or resolving errors involving transfers;
           In order to verify the existence and condition of your account for a third party, such as a consumer
           reporting agency or a merchant;
           In order to comply with orders or subpoenas of government agencies or courts;
           If you give us your written permission;
           As disclosed in our Privacy Notice; or
           As otherwise permitted by law.

 19. Our Business Days: For purposes of this Agreement, our business days are Monday through Friday.
     Federal holidays or other days we are closed are not considered business days.

20. Terminating This Agreement: You can terminate this Agreement at any time by notifying us in writing.
    We reserve the right to deactivate any ATM/Debit Card that has not been used for an extended period of
    time. We can also terminate this Agreement at any time. The termination of this Agreement by either
    party will not aﬀect your obligations under this Agreement, even if we allow any transaction to be
    completed aer this Agreement has been terminated.

 21. Changing This Agreement: We have the right to change the terms of this Agreement from time to time.
     We will notify you at least twenty-one (21) days before the change will take eﬀect if the change will cause
     you greater costs or liability or if it will limit your access to your designated accounts. We will not have to
     notify you in advance, however, if the change is necessary for security reasons.

22. Notices: All notices from us will be eﬀective when we have e-mailed them, mailed them or delivered them
    to the last address that we have for you in our records. Notices from you will generally be eﬀective when
    received at the appropriate address speciﬁed in this Agreement, but notices under Section 14 ("Liability
  Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 29 of 34 PageID #: 57
      for Unauthorized Transfers on Consumer Accounts Only") will be eﬀective once you have done whatever is
      reasonably necessary to give us the information we need. A mailed notice will be considered delivered to
      us when it is received by us at the notice address in Section 14 of this Agreement. If more than one person
      signs your request for electronic banking services, notice to or from one of the people who signed the
      request will be eﬀective for everybody who signed.

   23. Collection Expenses: If we have to ﬁle a lawsuit to collect whatever you owe us, you will pay our
       reasonable expenses, including attorney's fees.

   24. Governing Law: Any questions under this Agreement will be decided by applicable federal law, or, if no
       federal law exists, applicable state law. If any term of this Agreement cannot legally be enforced, the
       Agreement is to be considered changed to the extent necessary to comply with the law.

   25. Acceptance of This Agreement: You have agreed to be bound and obligated under the terms of this
       Agreement and any subsequent amendments to this Agreement by using our electronic banking services.




WIRE FUNDS TRANSFER DISCLOSURE STATEMENT
Eﬀective March 15, 2017

In this Wire Funds Transfer Disclosure Statement and Agreement (this “Agreement”), the words “you” and “your”
mean a Capital One Bank account owner, and the words “us,” “we,” and “our” mean Capital One Bank. Capital
One Bank is used as a trade name for Capital One, N.A. This Agreement deﬁnes your responsibilities and our
responsibilities with respect to transfers of funds from your account(s) with us by wire transfer for credit to an
account at another ﬁnancial institution or another account with us (“Funds Transfers”), whether such transfers
are domestic or international, made pursuant to: (a) written instructions, signed by you or your authorized
representative (“Authorized Representative”), which we receive (i) in person from you or from someone present
on your behalf, (ii) via facsimile transmission, (iii) via email, or (b) instructions we receive via our telephone wire
request channel [(a) and (b) are collectively referred to herein as the “Funds Transfer Service”; (b) referred to
herein as “Remote Channel”]. You understand that, except as speciﬁcally modiﬁed by this Agreement, your
account(s) will continue to be governed by the terms and conditions contained in other agreements and/or
disclosures that you have been provided with in connection with your account(s), which are incorporated herein
by reference. Unless otherwise deﬁned herein, the terms used in this Agreement shall have the same meaning
as set forth in Article 4A of the Uniform Commercial Code and, to the extent applicable, the Electronic Fund
Transfer Act (EFTA) and its implementing regulations.

    1. How to Make a Funds Transfer: You may request or authorize a Funds Transfer (“Funds Transfer
       Request”) either in person, through our Telephone Wire Request Service, or in the case of business
       accounts, by email or facsimile. All Funds Transfer Requests delivered in person, by email, or by facsimile
       must be in writing, signed by you or your Authorized Representative and must contain detailed and
       speciﬁc instructions in a form acceptable to us in our sole discretion. Your Authorized Representative may
       be: (1) any joint owner on your account; (2) an authorized attorney-in-fact of an individual or joint owner
       on the account, acting pursuant to a power of attorney recognized by us; (3) an authorized ﬁduciary, such
       as a trustee, executor, administrator, custodian, guardian or conservator; (4) an authorized signatory on a
       business account, or (5) an individual indicated on a business resolution as someone authorized to initiate
       a Funds Transfer.

    2. Method Used to Make the Funds Transfer: We may select any means for the transmission of funds that
       we consider suitable, including but not limited to Fedwire. We may make use of correspondents, agents,
       subagents and funds transfer and communication systems. Such third parties shall be deemed your
       agents and we shall not be liable for any errors, delay, misdelivery, or failure of delivery by any of them
       unless applicable law says otherwise.
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 30 of 34 PageID #: 58
 3. Cut-Oﬀ Times: We have cut-oﬀ hours for processing Funds Transfers. Cut-oﬀ times vary depending on
    the location. Check with your local branch or contact the call center for cut-oﬀ hours. We may treat any
    Funds Transfer Request received at or aer our cut-oﬀ time as if it were received that business day or we
    may treat it as if it were received at the opening of the next business day.

 4. Security Procedures: You agree and consent to the use of certain security procedures by us to conﬁrm
    the validity of the Funds Transfer Request made pursuant to this Agreement. You understand the security
    procedures are not designed to detect errors in the content of the Funds Transfer Request or to prevent
    duplicate transfers.

   Some elements of the procedures will vary depending upon the method used to initiate a Funds Transfer.
   You hereby agree that your utilization of any security procedure established hereunder shall constitute
   your agreement to its use and aﬃrmative acknowledgment of its commercial reasonableness. You further
   agree that any Funds Transfer Request that is acted upon in good faith by us in compliance with these
   security procedures, whether or not in fact authorized by you, shall constitute an authorized Funds
   Transfer.

   The following security procedures shall apply to this Agreement: Before accepting any such Funds
   Transfer Requests, we will: (1) perform veriﬁcation on the individuals initiating the Funds Transfer Request
   that is designed to ensure they are the individuals previously authorized to initiate a Funds Transfer for
   the account in question; (2) apply fraud-related screens to the wire instructions; (3) contact you using
   information from your account records to verify the Funds Transfer for wires that are not initiated in
   person (this contact may be through a method diﬀerent than the one you used to request the Funds
   Transfer (e.g., phone versus e-mail) or it may be through the same channel to obtain a password or other
   information that only you should have); and (4) request and receive any other proof of identiﬁcation or
   any other documentation from you or your Authorized Representative which we may, in our sole
   discretion, require under the circumstances.

 5. International Funds Transfer: For commercial transactions involving an international Funds Transfer (also
    known as a “remittance transfer”), you are responsible for providing us with the name and address of an
    intermediary bank at the time of the Funds Transfer. If you do not supply us with an intermediary bank,
    we will select one of our choosing. We will not be held liable if we have not conﬁrmed the intermediary
    bank with you. For a consumer international Funds Transfer, we will select the intermediary bank through
    which the Funds Transfer is transmitted.

   Selection of currency: Unless you state otherwise on the Funds Transfer Request form, Funds Transfers
   sent to foreign countries may be converted to the currency of the destination country at our rate of
   currency exchange for remittance transfers. Even if you tell us that you want the Funds Transfer sent in
   U.S. dollars, we cannot guarantee that the beneﬁciary/designated recipient will receive the funds in U.S.
   currency. The actual amount that the beneﬁciary/designated recipient receives may be reduced by fees
   and taxes imposed by the beneﬁciary bank, or a correspondent bank, including currency conversion
   charges.

   Refund: Refunds of U.S. dollar consumer international Funds Transfer Requests shall be in U.S. dollars in
   the total amount of funds provided by you at the time of the Funds Transfer; refunds of commercial U.S.
   dollar international Funds Transfer Requests shall be in U.S. dollars in the amount of U.S. dollar payment
   that we receive from the bank returning the funds to us at such bank's rate of currency exchange, less any
   fees therefore. Refunds of foreign currency consumer international Funds Transfer Requests shall be in
   the total amount of foreign currency funds provided by you at the time of the Funds Transfer; refunds of
   commercial foreign currency international Funds Transfer Requests shall be in the amount of U.S. dollars
   that can be bought by us for the applicable non-U.S. dollar currency amount at our then current rate of
   currency exchange. You shall bear all risk of loss due to ﬂuctuation in the currency exchange rate.

   Conversion rate: For international Funds Transfers involving non-U.S. currencies, the exchange rates we
   use for your transactions are not necessarily the bank-to-bank negotiated exchange rate or other
   potentially more favorable rate. FDIC deposit insurance does not insure against any loss due to foreign
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 31 of 34 PageID #: 59
   currency ﬂuctuations. Consult your attorney or investment advisor regarding the potential risks
   associated with foreign exchange transactions.

 6. Force Majeure: We will not be liable for our inability to perform our obligations under this Agreement
    when such inability arises out of causes beyond our control, including but not limited to, any act of God,
    accident, labor disputes, power failures, system failure, equipment malfunction, suspension of payment
    by another bank, refusal or delay by another bank to accept the funds transfer, war, emergency
    conditions, ﬁre, earthquake or the failure of any third party to provide any electronic or
    telecommunication service used in connection with the execution or cancellation of a Funds Transfer.

 7. Inconsistency of Name and Account Number: You acknowledge and agree that when you (or your
    Authorized Representative), provide us with a name and account number in order for us to process a
    Funds Transfer, payment may be made by the beneﬁciary's/designated recipient's bank solely on the basis
    of the account number, even if the account number identiﬁes a person diﬀerent from the beneﬁciary so
    named. We or an intermediary bank may send a Funds Transfer to an intermediary bank or
    beneﬁciary's/designated recipient's bank based solely on the bank identifying number, even if the
    payment order indicates a diﬀerent name. We may rely on all information contained in the Funds Transfer
    Request, regardless of who may have provided the information. You further agree that your obligation to
    pay the amount of a Funds Transfer to us is not excused in such circumstances. Except as provided by
    applicable law, any losses resulting from an incorrect account number or your misidentiﬁcation of the
    beneﬁciary/designated recipient is your responsibility and not ours.

 8. Acceptance and Execution of Request by Capital One Bank: A Funds Transfer Request is considered
    accepted by us when we execute it. There is a deadline for each type of Funds Transfer Request. Please
    contact your Capital One Bank branch or Capital One Call Center for this information. If a Funds Transfer
    Request is received prior to the deadline, it will be executed by us that business day, provided we are able
    to validate your request that same business day as described in Section 4. A Funds Transfer Request
    received aer the cut-oﬀ time may be executed on the next business day, again provided we are able to
    validate your request that next business day as described in Section 4. You can verify whether your Funds
    Transfer Request has been executed by calling us at 1-800-655-BANK (2265).

 9. Payment to Capital One Bank: You must pay us the amount of the Funds Transfer, plus any applicable
    fees, before we will execute the Funds Transfer Request. Please contact your Capital One Bank branch or
    Capital One Call Center for fees applicable to Funds Transfers and any other related pre-payment
    disclosures.

10. Rejection of Funds Transfer: We have no responsibility to accept any incoming Funds Transfer(s) for your
    beneﬁt. Likewise, we have a right to reject any Funds Transfer Request(s) for an outgoing Funds Transfer
    for reasons including, but not limited to, insuﬃcient or uncollected funds in the account speciﬁed in the
    Funds Transfer Request, a request that fails the security procedures outlined in Section 4, our inability to
    execute the Funds Transfer for the reasons set out in the Section of this Agreement entitled Method Used
    to Make the Funds Transfer above, or if we are unable to verify the authenticity of the Funds Transfer
    Request.

 11. Notice of Funds Transfer Not Executed: If we determine, in our sole discretion, not to honor, execute or
     accept a Funds Transfer Request, we will endeavor to notify you, but we shall have no liability for delay or
     failure to do so. We will also endeavor to notify you promptly if a Funds Transfer is returned to us aer its
     execution but shall have no liability by reason of our delay or failure to do so. We shall have no obligation
     to resend a Funds Transfer if we complied with the original Funds Transfer Request and such Funds
     Transfer was returned to us.

 12. Cancellation or Amendment of Funds Transfer:

   A. Domestic Funds Transfers: Once we receive a domestic Funds Transfer Request, it may not be able to
   be canceled or amended. However, at our discretion, we may use reasonable eﬀorts to act on any request
   for cancellation or amendment, provided that the method by which we are notiﬁed of a request for
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 32 of 34 PageID #: 60
    cancellation or amendment complies with our security procedures. However, we shall have no liability if
    such cancellation or amendment is not eﬀected. You agree to indemnify and hold us harmless from any
    and all liabilities, claims, damages, costs and expenses we may incur in attempting to cancel or amend the
    Funds Transfer. Any cancellation or amendment of a Funds Transfer by us shall relieve us of any obligation
    to act on the original Funds Transfer Request.

    B. Consumer International Funds Transfers: Cancellation requests for consumer international Funds
    Transfers, must be received no later than 30 minutes aer payment is made for the Funds Transfer.
    Cancellation requests received outside of this time frame may not be able to be processed.

 13. Account Statements: Except as provided by applicable law, you agree that we are not required to provide
     you with a separate notice of incoming or outgoing Funds Transfer. All Funds Transfers will be reﬂected on
     your periodic bank statement. You should review your statement for any discrepancies, unauthorized
     transactions or errors in connection with any Funds Transfers. Except as otherwise provided herein, if you
     think a Funds Transfer is wrong or if you need more information about a Funds Transfer, you must contact
     us in writing upon discovery of the error or within fourteen (14) days from the date your statement is
     postmarked or otherwise made available to you, whichever is earlier. Failure to do so will relieve us of any
     obligation to pay interest on the amount of an unauthorized or erroneous Funds Transfer for which we
     are liable. Furthermore, you will also be liable to us for any damages or losses we may incur as a result of
     your failure to notify us within the time period stated in this Section.

 14. Change in Authorized Representative: Any changes in the authority of persons authorized to make a
     Funds Transfer on your behalf shall not be binding upon us until we have received written notice from
     you. The notice must be in a form acceptable to us and be given within a reasonable period of time for us
     to act upon the change.

 15. Duty of Reasonable Care: We shall exercise good faith and reasonable care in processing Funds Transfer
     Requests. You shall similarly exercise good faith and reasonable care in observing and maintaining
     security procedures, in communicating Funds Transfer Requests to us, and in reviewing periodic bank
     statements for any discrepancies.

 16. Liability of Capital One Bank: We shall be responsible only for performing the Funds Transfer Service
     expressly provided for in this Agreement; provided however, we shall be liable only for our own gross
     negligence or willful misconduct in performing such service. We shall not be liable to any third party or for
     any act or omission of yours or any third party, including, but not limited to, third parties used by us in
     executing a Funds Transfer or performing a related act and no such third party shall be deemed to be our
     agent. IN NO EVENT SHALL WE BE LIABLE FOR ANY DAMAGES OF ANY KIND INCLUDING WITHOUT
     LIMITATION DIRECT, INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOST
     PROFITS, LOSSES OR EXPENSES ARISING OUT OF OR IN CONNECTION WITH THE FUNDS TRANSFER
     SERVICE, EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SAME. Except as otherwise provided
     by applicable law, the maximum period for which we shall be liable for interest on any amount to be
     refunded or paid to you with respect to an unauthorized, erroneous or other Funds Transfer Request is
     thirty days.

    Interest Compensation: In the event we are liable to you for interest compensation under this Agreement,
    or applicable law, interest shall be calculated at the average of the federal funds rate published by the
    Federal Reserve Bank for the period involved; or at such other rate that we may agree to, in writing, from
    time to time.

    Consumer International Wire Fund Transfer Error Resolution: In case of errors contact us at 866-536-
    9023, or write us at:

    Capital One Bank
    Claims Processing Center
    PO Box 85039
    Richmond, VA 23285-5039
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 33 of 34 PageID #: 61
    You must contact us within 180 days of the funds availability date on your Funds Transfer receipt, or
    within 60 days of the date we provided you with any requested documentation, additional information or
    clariﬁcation concerning a Funds Transfer.

    When you do, please tell us:

    (1) Your name and address [or telephone number];
    (2) The error or problem with the transfer, why you believe it is an error or problem and, if possible, the
    date of the error;
    (3) The name of the designated recipient of the funds and, if possible, the designated recipient’s
    telephone number and address;
    (4) The dollar amount of the transfer; and
    (5) The conﬁrmation code or number of the transaction.

    We will determine whether an error occurred within 90 days aer you contact us and report the results to
    you within three (3) business days of completing our investigation. If we determine an error occurred, we
    will notify you of the available remedies and will correct the error promptly and in accordance with the
    remedy you select.

    If we determine no error occurred, we will send you a written explanation. You may ask for copies of the
    documents on which we relied for our determination.

 17. Liability of the Customer: Except as otherwise provided by law, you shall be liable for any loss or damage
     to which your negligence contributed or which resulted in unauthorized, fraudulent or dishonest acts by
     your current and/or former Authorized Representatives. Such liability includes instances when a current or
     former Authorized Representative eﬀects one or more Funds Transfers or improper use of telephone
     security procedures to eﬀect a Funds Transfer to your detriment.

 18. Compliance with Anti-Money Laundering and Exchange Control Regulations and OFAC Enforced
     Sanctions:

    A. You covenant with us to observe all Anti-Money Laundering and Exchange Control laws and regulations
    including economic and trade sanctions promulgated by the Oﬃce of Foreign Assets Control of the U.S.
    Department of Treasury in relation to any Funds Transfer and you will use all reasonable endeavors to
    assist us to do likewise. In particular, you covenant that the information given to us by you is accurate. We
    may disclose any information given to us that we in our sole discretion think necessary or desirable to
    disclose; except we will only disclose conﬁdential information if required by law, a court, or legal,
    regulatory, or governmental authority, or as permitted by law in order to combat, prevent, or investigate
    issues arising under anti-money laundering laws, economic sanctions, or criminal law.

    B. Sometimes legal, regulatory, or governmental authorities require additional information, either in
    respect of individuals, entities, or particular transactions. You agree to promptly supply all such
    information, which any such authority may require, and/or which we may be required to supply, in relation
    to the individual, entity, or particular transaction.

    C. If you, or your Authorized Representative, breach any such laws or regulations, you irrevocably agree
    that we may retain any monies or funds transmitted to us pursuant to this Agreement and/or not fulﬁll
    any Funds Transfer Request if we are required to take or refrain from such action by any legal, regulatory
    or governmental authority or if we reasonably believe that such action may violate any laws or
    regulations described herein, and such monies shall not bear interest against us. You further agree that
    we may pay such monies to the appropriate legal, regulatory or governmental authority, if and when
    required by law.

 19. Indemniﬁcation: In consideration of Capital One Bank agreeing to accept Funds Transfer Requests in the
     manner set forth herein, you shall forever indemnify and hold Capital One Bank, its oﬃcers, directors,
     shareholders, employees, successors, predecessors, representatives, principals, agents, assigns, parents,
Case 1:19-cv-00473-DG-RER Document 1-2 Filed 01/24/19 Page 34 of 34 PageID #: 62
   subsidiaries and/or insurers, harmless from and against all liability, claims, damages, costs, claims or
   expenses (including reasonable attorneys' fees) that we may incur, without regard to the merit or lack
   thereof, arising out of, or related in any way to the matters set forth herein, or to the Funds Transfer
   Service, which shall be provided pursuant to the terms of this Agreement. Your agreement to indemnify
   us and hold us harmless shall survive the expiration and/or termination of this Agreement and all
   provisions contained herein.

20. Recording of Communication: You agree that all telephone conversations made in connection with the
    Agreement may be recorded and retained by us.

 21. Termination of Agreement: We may terminate the right to make Funds Transfers at any time or amend or
     change the terms of this Agreement or cancel this Agreement without advance notice to you.

22. Agreement Controls: Both you and Capital One Bank will be bound by this Agreement. If there is a
    conﬂict between this Agreement and something said by one of our employees, you agree that this
    Agreement controls. This Agreement and the terms of the Account Agreement(s) related to your deposit
    accounts, which are incorporated herein by reference, constitute the entire Agreement between you and
    us regarding your use of the Funds Transfer Service. If any inconsistency exists between the account
    disclosure statements and agreement(s) and this Agreement, then the terms of this Agreement shall
    control. No representation or statement not expressly contained in this Agreement or in any amendment
    hereto shall be binding upon you or us.

23. Governing Law: All actions arising out of or concerning the Funds Transfer Service or these terms and
    conditions shall be heard by a judge sitting without a jury. In any such action, Capital One Bank shall be
    entitled to its reasonable attorneys' fees. The Funds Transfer Service and these terms and conditions shall
    be governed by the internal laws of the State of Virginia without regard to its conﬂicts of rules and the
    laws of the United States.

24. Severability: In the event that any court or tribunal of competent jurisdiction determines that any
    provision of the Agreement is illegal, invalid or unenforceable, the remainder of this Agreement shall not
    be eﬀected thereby.


                                                 Close
